Case 0:20-cv-62435-BB Document 3 Entered on FLSD Docket 12/01/2020 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 20-cv-62435-BLOOM/Valle

 MATRIX ADVERTISING, LLC,

         Plaintiff,

 v.

 CHARLES A. GILMAN, ESQ. et al.,

       Defendants.
 __________________________/

                                             ORDER

        THIS CAUSE is before the Court upon a sua sponte review of the record. Plaintiff

 originally filed this action on October 23, 2020, in the Circuit Court of the Seventeenth Judicial

 Circuit in and for Broward County, Florida. ECF No. [1-2]. On November 20, 2020, Plaintiff filed

 a First Amended Complaint, ECF No. [1-6]. Defendants represent that they were served on

 November 5, 2020, and they removed this case to federal court on November 30, 2020. See ECF

 No. [1] (“Notice”). According to the Notice, Defendants removed the case pursuant to 28 U.S.C.

 §§ 1331, 1332, 1338, 1441, and 1446. Id. The Court has carefully reviewed the Notice, the

 underlying First Amended Complaint, the record in this case, the applicable law, and is otherwise

 fully advised.

        Removal is proper in “any civil action brought in a State court of which the district courts

 of the United States have original jurisdiction.” 28 U.S.C. § 1441(a). To establish original

 jurisdiction, a lawsuit must demonstrate the existence of either federal question jurisdiction,

 pursuant to 28 U.S.C. § 1331, or diversity jurisdiction, pursuant to 28 U.S.C. § 1332. Federal

 question jurisdiction arises “under the Constitution, laws, or treaties of the United States.” Id.
Case 0:20-cv-62435-BB Document 3 Entered on FLSD Docket 12/01/2020 Page 2 of 4

                                                              Case No. 20-cv-62435-BLOOM/Valle


 § 1331. Diversity jurisdiction, on the other hand, exists where the parties are citizens of different

 states and the amount in controversy exceeds $75,000.00. Id. § 1332(a).

        “A removing defendant bears the burden of proving proper federal jurisdiction.” Coffey v.

 Nationstar Mortg., LLC, 994 F. Supp. 2d 1281, 1283 (S.D. Fla. 2014). “Where, as here, the plaintiff

 has not pled a specific amount of damages, the removing defendant must prove by a preponderance

 of the evidence that the amount in controversy exceeds the jurisdictional requirement.” Pretka v.

 Kolter City Plaza II, Inc., 608 F.3d 744, 752 (11th Cir. 2010); see also 28 U.S.C. § 1332(a). In

 determining whether subject-matter jurisdiction exists, the Court must focus on the amount in

 controversy at the time of removal, not at any later point. Pretka, 608 F.3d at 751 (citations

 omitted); see also Coker v. Amoco Oil Co., 709 F.2d 1433, 1440 (11th Cir. 1983) (“Removability

 should be determined ‘according to the plaintiff’s pleading at the time of the petition for

 removal.’”) (citing Pullman Co. v. Jenkins, 305 U.S. 534, 537 (1939)).

        Furthermore, “a federal court always has jurisdiction to determine its own jurisdiction.”

 United States v. Ruiz, 536 U.S. 622, 628 (2002) (citing United States v. Mine Workers, 330 U.S.

 258, 291 (1947)). Accordingly, “[t]he district court may remand a case sua sponte for lack of

 subject matter jurisdiction at any time.” Corp. Mgmt. Advisors, Inc. v. Artjen Complexus, Inc., 561

 F.3d 1294, 1296 (11th Cir. 2009) (citing 28 U.S.C. § 1447(c)); see also Lexington-Fayette Urban

 Cty. Gov’t Civ. Serv. Comm’n v. Overstreet, 115 F. App’x 813, 816-17 (6th Cir. 2004) (“A federal

 court may remand a case sua sponte where the allegations of the complaint which gave rise to the

 federal jurisdictional basis are insufficient to confer subject matter jurisdiction on the court.”

 (citation omitted)). As such, “once a federal court determines that it is without subject matter

 jurisdiction, the court is powerless to continue.” Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d

 405, 410 (11th Cir. 1999). “Any ‘doubt about jurisdiction should be resolved in favor of remand




                                                  2
Case 0:20-cv-62435-BB Document 3 Entered on FLSD Docket 12/01/2020 Page 3 of 4

                                                                Case No. 20-cv-62435-BLOOM/Valle


 to state court.’” Family Meat, Inc. v. Scottsdale Ins. Co., No. 1:19-cv-20154, 2019 WL 8160417,

 at *2 (S.D. Fla. May 29, 2019) (quoting Univ. of S. Ala., 168 F.3d at 411).

        The Notice in the instant action states that subject-matter jurisdiction exists pursuant to

 federal question jurisdiction and diversity of citizenship jurisdiction. ECF No. [1]. Upon review,

 the Court concludes that removal is improper because the First Amended Complaint does not

 establish that this Court has jurisdiction over this action.

        Regarding federal question jurisdiction, Defendants contend that the “gravamen” of

 Plaintiff’s pleading relates to Defendants’ use of federal trademark, and that the Lanham Act

 “supplies the federal question.” Id. at 3. However, the First Amended Complaint does not assert

 federal causes of action nor invoke federal statutes, and there is no claim for violation of the

 Lanham Act. Indeed, Plaintiff’s four counts are for “declaratory relief as to cancellation of the

 contract pursuant to Chapter 86, Florida Statutes” (Count I); intentional misrepresentation (Count

 II); breach of the implied covenant of good faith and fair dealing (Count III); and breach of contract

 (Count IV). Further, the Court notes that Defendants’ civil cover sheet, ECF No. [1-1], purports to

 remove the state court action based solely on diversity jurisdiction. Accordingly, Defendants fail

 to establish that the Court has federal question jurisdiction over this matter.

        Regarding diversity of citizenship jurisdiction, the Notice states that the parties are diverse

 given that Plaintiff’s citizenship is Florida and the District of Columbia, and Defendants’

 citizenship is Maryland. ECF No. [1] at 2-3. It also represents that the amount in controversy

 exceeds $75,000.00 “from [Plaintiff’s] perspective.” Id. at 2. However, neither the complaint nor

 the First Amended Complaint allege that the amount in controversy meets or exceeds this

 threshold. In fact, the state court civil cover sheet, ECF No. [1-3], states that the amount in

 controversy is between $30,001.00 and $50,000.00 Further, to the extent that the First Amended




                                                    3
Case 0:20-cv-62435-BB Document 3 Entered on FLSD Docket 12/01/2020 Page 4 of 4

                                                            Case No. 20-cv-62435-BLOOM/Valle


 Complaint pleads an ascertainable amount of damages, it is less than $75,000.00 See ECF No. [1-

 6] at ¶¶ 85-87, 131-33 (alleging a breach of contract for non-payment of October 8, 2020 invoice

 in the amount of $25,788.20 and for non-payment of November 6, 2020 invoice in the amount of

 $24,922.63). Accordingly, Defendants’ Notice falls short of meeting their burden of establishing

 the amount in controversy. See Pretka, 608 F.3d at 752. The Court therefore concludes that it does

 not have subject-matter jurisdiction over the instant action. As such, remand is appropriate here.

 See Family Meat, Inc., 2019 WL 8160417, at *2 (quoting Univ. of S. Ala., 168 F.3d at 411).

        Accordingly, it is ORDERED AND ADJUDGED that this case is REMANDED to the

 Circuit Court for the Seventeenth Judicial Circuit in and for Broward County, Florida. The Clerk

 of Court is directed to CLOSE this case. All pending deadlines are TERMINATED, and any

 pending motions are DENIED AS MOOT.

        DONE AND ORDERED in Chambers at Miami, Florida, December 1, 2020.




                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                                 4
